Citation Nr: 0821522	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  06-17 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities prior 
to May 11, 2006.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from November 1966 to 
January 1973.       

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Offices (RO), 
in Waco, Texas, which denied entitlement to a total rating 
based upon individual unemployability due to service-
connected disabilities.  The Board notes that in a June 2006 
rating decision, service connection was granted for multiple 
myeloma and a 100 percent rating was assigned from May 11, 
2006.  Thus, the issue of entitlement to a total rating based 
upon individual unemployability due to service-connected 
disabilities from May 11, 2006 is moot and the issue as been 
recharacterized as above.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a June 2008 statement, the veteran requested a video 
conference hearing before a member of the Board at the local 
VA office.  It is a basic principle of veterans' law that the 
Board shall decide an appeal only after affording the 
claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 
(West 2002).  Pursuant to 38 C.F.R. § 20.700, a hearing on 
appeal before the Board will be granted if a claimant 
expresses a desire to appear in person.  To ensure full 
compliance with due process requirements, a remand is 
required.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
video conference hearing before a 
Veterans Law Judge at the Waco RO.  
38 U.S.C.A. § 7107 (West 2002).  A copy 
of the notice to the veteran of the 
scheduling of the hearing should be 
placed in the record, keeping in mind the 
30-day advance notice requirement 
specified at 38 C.F.R. § 19.76 (2007).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



